ANDREWS, Judge.
This is an appeal by the plaintiffs, W. C. Alexander and Wanda G. Alexander, his wife, from a final judgment for the defendant, Champion Waring, individually, and as executor of the Estate of Louise C. Holmes, deceased.
The plaintiffs brought an action in ejectment. Upon waiver of jury, the matter proceeded to final hearing in what amounted to a boundary dispute. Each party presented testimony of surveyors who were recognized as expert witnesses. The only dispute between the surveyors was as to the beginning point of the description on which each party relied.
*607It appears that if the beginning point relied upon by defendants’ surveyor is used, the description contained in the deed by which defendants acquired their property closes and defines the property. On the other hand, if the point relied upon by plaintiffs’ surveyor is used, it becomes necessary to change one distance and an angle of the calls in order for the description in their deed to close.
The trial court, upon consideration of these facts and examination of the surveys submitted by each party, determined that the boundary line between the lands of the parties was as claimed by the defendants.
A careful consideration of the record on appeal, the briefs and oral argument of counsel for the parties reveals no reversible error.
Affirmed.
WILLIAMS, O. EDGAR, Jr., Associate Judge, concurs.
CROSS, J., concurs specially.